Responding to appellant's courteous motion for rehearing, we have again examined the record with a view of determining the sufficiency of the testimony to show appellant guilty of transporting intoxicating liquor. The state witness testified positively that appellant came to her house at night with a grip which he asked to leave there for a while. the next morning witness looked in the grip and it contained whiskey. During the day appellant came and removed part *Page 300 
of the liquor, and later he removed it all. It will thus be seen that he was guilty of transporting both ways.
Being unable to agree with the proposition that the evidence does not support the verdict, the motion for rehearing will be overruled.
Overruled.